DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 2/21/2022 and the IDS from 2/22/2022 are acknowledged.

Restriction/ election
Applicant has elected invention group I, claim 2 from the restriction requirement issued Jan. 13, 2022.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In view of Applicant’s election and withdrawal of claim 18, these rejections are hereby withdrawn.

Claim Rejections - 35 USC § 103
In view of Applicant’s election and withdrawal of claim 18, these rejections are hereby withdrawn.

Applicant’s response, together with the Declaration of Roland Staal, Ph.D. under 37 CFR 132 from 2/21/2022 (“the Staal Declaration 2”), are acknowledged.  Applicant has amended the claims, and made arguments against the claims as amended.  In view of Applicant’s claim amendments, modified rejections have been made below, which now render Applicant’s arguments moot.
It is further noted here that Applicant’s arguments, and in particular the Staal Declaration, place an emphasis on mechanistic pathways again- i.e. mechanisms underlying neuropathic pain by way of comparison on activity on either inhibition of an activated potassium channel Kca1.3, or the sigma receptor, or potassium channel modulation.  The issue though is that it is treatment of neuropathic pain, i.e. the result, which is claimed, and so long as the art teaches this result by administering senicapoc, then it will achieve the above activities.  As shown in the modified rejection below, the art has also ample reason to modify the therapeutic amount.
Claims 2 and 20 are pending, and has been examined herewith.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0019969 to Cabrera (“Cabrera”, of record), and further in view of Reagan-Shaw, Dose translation from animal to human studies revisited, The FASEB Journal, Vol. 22, March 2007, 659-661 (“Reagan-Shaw”, of record), US 6,288,122 to McNaughton-Smith et al. (“McNaughton-Smith”, of record), and US 2004/0229803 to Stephenson et al. (“Stephenson”, of record).
Cabrera relates to the use of compounds active on the sigma receptor for the treatment of allodynia/ pain given to a human or mammal. (Abstract, [0002]-[0006], [0020], [0022]-[0033], [0017], [0040]). Cabrera discloses that allodynia is a pain due to a stimulus which does not normally provoke pain, and that the symptoms of allodynia are most likely associated as symptoms of neuropathic pain, although allodynia in some areas is broader then neuropathic pain. ([0020]).  Cabrera discloses such compounds with affinity to the sigma receptor to include ICA-17043 (aka senicapoc), and compositions thereof ([0015], [0042-3])).  The compounds can be formulated for administration in pharmaceutical compositions for injection, oral administration as tablets, etc. (col. 17, ll. 32-60).
Cabrera further provides enabling disclosure for compounds of the class, i.e. NE-100 in a therapeutically effective amount (also disclosed in [0012]) in a model of neuropathic pain and allodynia (Examples 2 and 3).  Cabrera discloses the following with respect to doses.  “In human therapeutics, the dose administered can be quite low depending on the route of administration and is well known in the art because many sigma compounds are known therapeutics.” ([0049]).  It further discloses optimization of the dose of a compound according to the invention- NE-100 in a mouse model of neuropathic pain. (See Fig. 2 and Example 2).

    PNG
    media_image1.png
    499
    536
    media_image1.png
    Greyscale

Reagan-Shaw discloses how to translate animal to human therapeutic doses.  Thus, based on Figure 1 and Table 1 of Reagan-Shaw, it is possible to calculate for Cabrera that the human equivalent doses of the mouse doses of 32 mg/kg, 64 mg/kg and 128 mg/kg, which showed statistically significant effect on treating neuropathic pain are 2.8 mg/kg, 5.2 mg/kg and 10.4 mg/kg, and that for a 70 kg average man they translate to 193 mg, 363 mg and 727 mg.
As each compound is different in therapeutic efficacy, pharmacokinetics and pharmacodynamics, the skilled artisan would have been motivated to obtain the specific data for senicapoc as well, using the mouse model of neuropathic pain of Cabrera.
Applicant’s claim 2, as amended, recites “a method for the treatment of neuropathic pain in a mammal suffering from neuropathic pain by the inhibition of a calcium activated potassium channel Kca3.1 on microglia in the central nervous system or peripheral immune cells by the administration of an amount of senicapoc sufficient to achieve at least 50% inhibition of the potassium channel KCa3.1 on microglia in the central nervous system, satellite glia in the dorsal root ganglia or peripheral immune cells.”  
Applicant’s claim as amended, thus defines the therapeutic amount in treating neuropathic pain not by what it specifically is, but by what it does.  A look at Applicant’s specification gives guidance on what the therapeutic amount specifically is.  Paragraph [0042] and Fig. 4B of Applicant’s specification give actual data of therapeutic amounts in a rat model.

    PNG
    media_image2.png
    320
    439
    media_image2.png
    Greyscale

Converting the rat doses of 10 mg/kg, 30 mg/kg, and 100 mg/kg, based on Reagan-Shaw, one is able to obtain the human equivalent doses, namely, 1.6 mg/kg, 4.9 m/kg and 16.2 mg/kg, corresponding for a 70 kg man to doses of 114 mg, 340 mg, and 1134 mg.
Thus, as can be seen by comparison, the human equivalent doses of Cabrera of 2.8 mg/kg, 5.2 mg/kg and 10.4 mg/kg overlap with Applicant’s human equivalent doses of 1.6 mg/kg, 4.9 m/kg and 16.2 mg/kg.  
The above graph from Applicant’s specification is redrawn again, with arrow lines added, in order to generally determine what is “an amount of senicapoc sufficient to achieve at least 50% inhibition of the potassium channel KCa3.1 on microglia in the central nervous system, satellite glia in the dorsal root ganglia or peripheral immune cells”.

    PNG
    media_image3.png
    318
    431
    media_image3.png
    Greyscale

As can be seen from it, GBP control at 100 mg/kg is the 100% paw withdrawal control value at about 14.5 on the y-axis.  Senicapoc at 100 mg/kg (16.2 mg/kg HED) achieves appropriately 75% paw withdrawal at about 11 on the y-axis.  Senicapoc at 30 mg/kg (4.9 mg/kg HED) achieves about 35% paw withdrawal at about 5.5 on the y-axis.  Thus, about 50% is about 7.5 on the y-axis.  The 50% dose is more than 30 mg/kg, and less than 100 mg/kg, and based on the graph falls roughly at about 43 mg/kg, or about 7 mg/kg HED.  Thus, the Cabrera dose for NE-100 of 10.4 mg/kg HED falls within the at least 50% inhibition dose for senicapoc claimed by Applicant.
Thus, since Cabrera discloses treating neuropathic pain in therapeutically effective amounts it is possible to conclude that these doses will also have an effect of treatment of neuropathic pain in a mammal suffering neuropathic pain by the inhibition of a calcium activated potassium channel Kca3.1 on microglia in the central nervous system or peripheral immune cells.  Stated differently, since the same compound in the prior art is used for the same therapeutic efficacy, and with guidance for the same therapeutic amounts from another compound in the class, it will have the same effect of inhibition of a calcium activated potassium channel Kca3.1 on microglia in the central nervous system or peripheral immune cells.  
Even though Cabrera does not specifically disclose the amounts for senicapoc itself, but for a compound of the same class- NE-100, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to determine the exact optimum therapeutic range for senicapoc itself, in order to achieve optimal therapeutic efficacy, but also because it is a requirement for regulatory approval.  Stated differently, that Applicant discovered an alternative reason or mechanism of neuropathic pain is of no momentum where the prior art here specifically provides motivation to use senicapoc for treatment of neuropathic pain within the range of therapeutically effective amounts of the prior art Cabrera.  As can be seen from Cabrera, even taking NE-100 as a starting point for doses for optimization still generally achieves Applicant’s claimed doses for senicapoc.
Applicant has taken a position that Cabrera, in view of its mechanism of activity on the sigma receptor, is not enabling as the senicapoc activity is on the calcium activated potassium channel.  However, as noted above, Cabrera teaches treating of neuropathic pain, and that treatment of irrespective of the mechanism, because Cabrera teaches the result.
Moreover, additional art further discloses that the art recognized other potential mechanisms for the therapeutic effect of senicapoc as well, to include via the calcium activated potassium channel, and further implicating peripheral immune cells, and it further provides rationale for optimizing the amount. 
McNaughton-Smith discloses novel inhibitors for treating sickle cell disease and the concominant pain, which exhibit their activity via the calcium-activated potassium chain (Gardos channel), which include senicapoc (Abstract; col. 1, ll. 10-15; Table 1, compound 3; col. 13, ll. 35-55).  Per McNaughton-Smith, “the present invention provides a method of inhibiting potassium flux of a cell. The method comprises contacting a cell with an amount of a compound according to Formula (I) effective to inhibit the potassium flux.” (col. 5, ll. 50-54).  
Stephenson relates to compositions and methods for the treatment of pain, inflammation or inflammation mediated disorders comprising the administration to a subject of a potassium ion channel modulator in combination with a cyclooxygenase-2 selective inhibitor in a mammalian/ human subject in therapeutically effective amounts each. (Abstract, [0074], [0076]).  One of skill in the art would know inflammation or inflammation mediated disorders to involve peripheral immune cells.  The compositions can be formulated with conventional nontoxic pharmaceutically acceptable carriers, adjuvants, and vehicles as desired. ([0401]). One aspect of the invention encompasses administering the composition to a subject for symptomatic treatment of neuropathic pain. ([0434]).  Stephenson discloses that ICA-17043 (aka senicapoc) is a potassium ion channel modulator according to the invention. ([0421], p. 87, compound 64).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Cabrera, Reagan-Shaw, McNaughton-Smith and Stephenson in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so because all of Cabrera, McNaughton-Smith and Stephenson teach treating pain with senicapoc, with Cabrera and Stephenson further specifically teaching neuropathic pain.  Further, the references implicate a number of mechanisms for pain relief of the compound, to include via the calcium activated potassium channel.  The art further discloses rationale to optimize the therapeutically effective amount of the compound, as outlined in detail above.  "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Other relevant art

The Examiner also notes for the record the following cumulative art over which rejections were not made solely in view of its cumulative nature.
-US 20060019968 (of record)
-US 8,455,549 to Madsen et al. (“Madsen”, of record).
Madsen relates to the use of carbonylamino derivatives according to general formula I and compositions thereof for the treatment or alleviation of a disease or condition relating to certain inflammatory disorders in a mammal, including a human, in a therapeutically effective amount. (Abstract, col. 1, ll. 20-63, col. 2, ll. 27-63; col. 6, ll. 25-26).

    PNG
    media_image4.png
    146
    287
    media_image4.png
    Greyscale

Senicapoc (aka 2,2-bis(4-fluorophenyl)-2-phenylacetamide) is one such disclosed carbanylamino derivative. (col. 4, l. 42).  The pharmaceutical compositions comprise the active ingredient together with one or more adjuvants, excipients, carriers, buffers, diluents, and/or other customary pharmaceutical auxiliaries. (col. 6, ll. 28-36).
 “Inflammatory disorders are characterized by their systemic effects. Inflammation is the body's response to injury, infection or molecules perceived by the immune system as foreign. Clinically, inflammation is characterized by pain, redness, heat, swelling and altered function of affected tissue.” (col. 1, ll. 22-29; emphasis added).  
The skilled artisan would understand inflammatory pain in the inflammatory disorders of Madsen to specifically encompass chronic pain.  Madsen itself provides a reference (“Inflammatory Disorders”) on the face of the patent as to the definition of inflammatory pain encompassing chronic pain.

    PNG
    media_image5.png
    80
    301
    media_image5.png
    Greyscale

Madsen discloses multiple examples of chronic inflammatory disorders, i.e. IBD, RA, MS. (col. 1, ll. 30-63).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627